Title: To Benjamin Franklin from Le Roy, [9 January 1777?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Jeudy matin [January 9, 1777?]
J’envoy savoir Mon cher Docteur des nouvelles de votre rhume. Hier au soir je voulus vous aller voir je ne pus trouver de voiture à cause du froid.
J’espere que M. Deane va mieux.Vous savez combien je vous suis sincèrement attaché pour la vie. 
Le Roy

J’ai lu hier un mémoire qu’on vous destine mais l’auteur a dans ce moment la goutte cruellement. Les vuës de ce mémoire me paroissent bien bonnes. J’aurai l’honneur et le plaisir de vous voir aujourdhui.

 
Addressed: a Monsieur / Monsieur Franklin / a l’hotel de Hambourg / ruë Jacob
